Citation Nr: 0635674	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a disability manifested 
by vertigo, including an underlying vestibular disorder, to 
include as secondary to service-connected hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk





INTRODUCTION

The veteran had active service in the United States Marine 
Corps from July 1966 to February 1969, to include active duty 
in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Reno, Nevada.

The veteran's case has previously been before the Board for 
review.  In March 2005, the claim was remanded for Veterans 
Claims Assistance Act of 2000 (VCAA) compliance and for 
further evidentiary development.  All actions required by the 
remand have been accomplished.


FINDING OF FACT

There is no competent medical evidence of record to show that 
the veteran's vertigo or a disability manifested by vertigo 
began during active service or is otherwise linked to such 
service, nor is there competent evidence to show that the 
veteran's service-connected hearing loss or tinnitus caused 
or aggravated a disability manifested by vertigo.


CONCLUSION OF LAW

Service connection for a disease or disability manifested by 
vertigo, to include a as secondary to hearing loss or 
tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, .3.303, 310(a) (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  The Board remanded the claim in March 2005 to ensure 
compliance with VCAA notice requirements established in 
Pelegrini.  This action was taken, and proper notice was sent 
to the veteran in a March 2005 VA letter.  In this letter, 
the veteran was specifically informed as to what evidence he 
was to provide and to what evidence VA would attempt to 
obtain on his behalf.  The Board also finds that the veteran 
was fully notified of the need to give VA any evidence 
pertaining to his claim.  The VA letter advised the veteran 
to let VA know of any information or evidence in his 
possession which would aid in the substantiation of his 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board noted in its March 2005 remand that this was not done 
in this case, however, in accordance with Board instructions; 
remedial notification measures have been conducted.  
Moreover, the RO readjudicated the claim for service 
connection after the VCAA notice was issued to the veteran 
and his representative.  See Supplemental Statements of the 
Case issued in October 2005.  See also Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  

Additionally, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim, as required by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained the veteran's service medical records and all 
existing identified post-service medical records.  The 
veteran was afforded VA examinations in conjunction with his 
claim and the examiner rendered an opinion addressing the 
diagnostic and etiological questions at hand.  The opinion 
was based upon a review of the record.  Under these 
circumstances, there is no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including organic 
diseases of the nervous system, may be presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 38 C.F.R. §§ 3.307, 
3.309.

In addition, service connection may be granted for disability 
which is proximately due to, or which aggravates, a service-
connected disease or injury.  38 C.F.R. § 3.310 (2006).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran was granted service connection for tinnitus and 
hearing loss in an October 1980 rating decision.  There is no 
medical evidence or competent opinion that shows that the 
veteran's vertigo or a disability manifested by such began 
during or within one years of service, nor is there such 
evidence or opinion that links the claimed disorder to 
service.  The thrust of the veteran's claim, in essence, is 
that his service-connected hearing loss and/or tinnitus 
caused a vestibular disorder manifested by vertigo.  The 
issue of vertigo arose while the veteran was appealing since-
withdrawn claims for an increase in evaluation for his 
service-connected bilateral hearing loss and tinnitus.  

This case has previously been before the Board for review.  
Prior to the Board's remand in March 2005, the record did not 
contain an opinion as to the etiology of vertigo or any 
underlying vestibular disorder.  Specifically, the veteran 
was diagnosed with vertigo in a December 2002 VA examination, 
however, the examiner did not give a report on the 
etiological origin of such a disorder.  The remand 
instructions required that the veteran's condition be re-
examined based on a historical review, and that an 
etiological opinion be associated with the examiner's report. 

In August 2005, the veteran's claims file was reviewed 
without a physical examination.  In the accompanying opinion, 
the examiner believed that it was "impossible" to determine 
when the veteran's dizziness actually started.  The examiner 
believed that if the veteran had documented complaints of 
vertigo at the same time as when his bilateral hearing loss 
and tinnitus began, around 1968 or 1969, a case could be made 
that there was relation to vertigo.  As this is not the case, 
the examiner believed it less likely to be related.  
(Emphasis added.)  In forming his impression, however, the 
examiner stated that a conclusive opinion on the issue is not 
possible.  (Emphasis added.)  Indeed, the examiner related 
that his opinion was "at the very most" speculative in 
nature.

The Board will concede, based on the diagnosis of the 
December 2002 VA examination that the veteran currently 
experiences vertigo of some type.  As far as a relationship 
between the vertigo and the veteran's service-connected 
hearing loss and tinnitus, the record does not support a 
finding of a causal nexus or proof of aggravation.  The 
August 2005 opinion is listed by the examiner as 
"speculative," but, it does include a detailed medical 
rationale to support the examiner's statement of the 
contending relationship being "less likely", making it more 
than mere conjecture or guesswork.  See Bloom v. West, 12 
Vet. App. 185, 186-87 (1999).  The clinician could not state 
conclusively that there was no such relationship but an 
opinion need not be conclusive; the standard or burden of 
proof here is equipoise (38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102) and the opinion in question read as a whole is that 
the contended causal relationship is less likely than not.  
While the examiner notes that the veteran did not receive 
testing for an inner-ear disorder, he also felt that such 
testing would not be helpful in establishing a determinative 
etiology.  It is also important to note that the record does 
not indicate that the veteran has ever had an inner-ear 
disorder which would mandate such further medical testing.  
Furthermore, the record does not contain any competent 
medical opinion which links the veteran's vertigo with his 
hearing loss or tinnitus, making the August 2005 VA 
examiner's opinion the only probative evidence on the issue.  
Additionally, there is also no competent evidence that 
suggests the veteran's vertigo was aggravated by his service-
connected bilateral hearing loss and tinnitus.

The Board notes that the veteran has posited several medical 
journal articles to support his contention regarding 
secondary service connection.  While these articles are 
competent, they do not speak specifically to the veteran's 
condition and to his personal medical history.  As such, 
these journal articles are not probative and cannot be used 
as competent medical evidence to support the veteran's claim.  
See Timberlake v. Gober, 14 Vet. App. 122, 130 (2000); 
Mattern v. West, 12 Vet. App. 222, 227 (1999); Sacks v. West, 
11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet App. 
509, 513-14 (1998).

As noted above, effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to implement the holding in Allen v. Brown, 7 
Vet. App. 439 (1995) for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  Since the amendment essentially codifies Allen and 
there is no medical evidence that suggests the aggravation 
contemplated by Allen, the failure to inform the veteran of 
the recently enacted amendment is harmless error.
.
In light of the above, the record is devoid of competent 
medical evidence indicating that the veteran's vertigo is in 
any way related to his service or to his service-connected 
bilateral hearing loss or tinnitus.  The only evidence 
suggesting that the veteran's vertigo is related to his 
service-connected conditions comes from the veteran's own lay 
statements.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to medical causation.  
Accordingly, this lay evidence does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu, 
supra.  

The preponderance of the evidence is against the veteran's 
claim for service connection for vertigo or a disability 
manifested by vertigo, including a vestibular disorder, to 
include as secondary to service-connected hearing loss and 
tinnitus, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for disease or disability 
manifested by vertigo,  including an underlying vestibular 
disorder, to include as secondary to service-connected 
hearing loss and tinnitus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


